315 F.2d 629
Keith B. ABELL and Robert E. Caine, Appellees,v.LeRoy HOOTS, Appellant.
No. 8835.
United States Court of Appeals Fourth Circuit.
Argued April 2, 1963.
Decided April 8, 1963.

Appeal from the United States District Court for the Middle District of North Carolina, at Winston-Salem; L. Richardson Preyer, District Judge.
Fred S. Hutchins, Winston-Salem, N. C. (Deal, Hutchins & Minor, Winston-Salem, N. C., on brief), for appellant.
Karl N. Hill, Jr., Greensboro, N. C. (Welch Jordan; Jordan, Wright, Henson & Nichols, and Sapp & Sapp, Greensboro, N. C., on brief), for appellees.
Before BOREMAN, BRYAN and BELL, Circuit Judges.
PER CURIAM.


1
This motor vehicle accident case was tried before the District Court without a jury. Upon examination of the record we conclude that the court's findings of fact and conclusions of law are fully supported by the evidence.


2
Affirmed.